EXHIBIT 10.54
 
UNSECURED SUBORDINATED PROMISSORY NOTE
 

Principal Sum: $90,000  Date:  October __, 2012



FOR VALUE RECEIVED, FUSION NBS ACQUISITION CORP., a Delaware corporation (the
"Maker"), promises to pay to JONATHAN KAUFMAN, an individual resident of the
State of New Jersey (the "Payee"), at 23 Brush Hill Road, Kinnelon, NJ 07405, or
such other address as the Payee may from time to time designate in writing to
the Maker, the principal sum of Ninety Thousand Dollars ($90,000), with interest
on the unpaid balance at the rate of three percent (3%) per annum payable as
hereinafter provided.


This is one of the “Members’ Notes” referred to in that certain Membership
Interest Purchase and Sale Agreement dated as of January 30, 2012, as amended on
June 6, 2012, August 20, 2012, September 21, 2012 and October 24, 2012 (the
“Purchase Agreement”), by and among the Maker, NBS Fusion Acquisition Corp., the
Payee and Christiana Trust, a division of WSFS Bank, as Trustee of the LK Trust,
and shall, at all times, be subject to all of the provisions of the Purchase
Agreement.


This is the Note referred to as the “Subordinated Note” in that certain
Intercreditor and Subordination Agreement of even date herewith by and among the
Payee, Fusion Telecommunications International, Inc., a Delaware corporation,
Praesidian Capital Opportunity Fund III, LP, a Delaware limited partnership,
Praesidian Capital Opportunity Fund III-A, LP, a Delaware limited partnership,
Plexus Fund II, LP, a Delaware limited partnership and Praesidian Capital
Opportunity Fund III, LP, as agent (the “Subordination Agreement”). This Note
shall, at all times, be subject to the provisions of the Subordination
Agreement.


The principal amount of this Note, and all accrued but unpaid interest thereon,
shall be due and payable on December 31, 2014 (the “Maturity Date”). Principal
shall be payable in twenty four (24) equal monthly payments commencing on
January 31, 2013 and continuing thereafter until this Note shall be paid in
full. Each payment of principal shall be accompanied by interest at the rate of
three percent (3%) on the outstanding principal amount of this Note, calculated
annually. In the event the Maturity Date, as may be extended, falls on a
Saturday, Sunday or banking holiday in the State of New York, the Maturity Date
shall be extended to the next day on which banks in the State of New York are
open.


Subject to the terms and conditions of the Subordination Agreement, this Note
may be prepaid, in whole or in part, at any time and from time to time, without
penalty.


Each of the following shall constitute an event of default for purposes of this
Note:
 
1.
The Maker fails to pay any installment on this Note within ten days of the due
date thereof.

 
2.
The Maker fails to pay the outstanding principal amount of this Note plus
accrued but unpaid interest thereon within ten days of the Maturity Date.

 
3.
Any proceeding is instituted by or against the Maker alleging that the Maker is
insolvent or unable to pay its debts as they mature, and any such proceeding, if
involuntary, is not dismissed or stayed on appeal or otherwise within 45 days.

 
4.
The Maker makes an assignment for the benefit of creditors.

 
 
 

--------------------------------------------------------------------------------

 
 
Time is hereby declared to be of the essence, and if an event of default occurs
and is not cured within five days following its occurrence (unless a greater
time period is provided for above), then the entire principal and accrued
interest shall at once become due and payable at the option of the Payee upon
written notice to the Maker. Failure to exercise this option shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent default.


Except as provided in this Note, presentment, protest, notice, notice of
dishonor, demand for payment, notice of protest and notice of non-payment are
hereby waived.


The Maker agrees to pay all of the Payee’s expenses of collecting and enforcing
this Note, and any guarantee or collateral securing this Note, including,
without limitation, expenses and reasonable fees of legal counsel, court costs
and the cost of appellate proceedings.


The failure or delay by the Payee of this Note in exercising any of its rights
hereunder in any instance shall not constitute a waiver thereof in that or any
other instance.  The Payee of this Note may not waive any of its rights, except
in an instrument in writing signed by the Payee.


Reference is made to Section 10.10 of the Purchase Agreement for provisions
regarding governing law, jurisdiction and venue, which are hereby incorporated
by reference.


This Note may not be amended except in a writing signed by the Maker and the
Payee.
 

  FUSION NBS ACQUISITION CORP.          
 
By:
        Gordon Hutchins, Jr.      
President
         

 
 
2

--------------------------------------------------------------------------------